Citation Nr: 1243894	
Decision Date: 12/27/12    Archive Date: 12/31/12	

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran served on active duty in the military from January to July 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in October 2005 and again in March 2007 to obtain additional medical records and to have the Veteran undergo a VA examination to assess the severity of his low back disability.

In April 2008, the Board denied the claim for a schedular rating higher than 40 percent for his low back disability but granted separate 10 percent ratings for the associated lower extremity radiculopathy.  The Board also remanded the ancillary issue of entitlement to a rating higher than 40 percent for this disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for consideration of whether additional compensation was warranted on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).

And in a July 2008 decision, on remand, the AMC implemented the Board's decision regarding the associated left and right lower extremity radiculopathy by assigning separate 10 percent ratings for this additional disability retroactively effective from September 3, 2003.  So, altogether, the Veteran now had a combined 50 percent rating for his low back disability when also considering this associated additional radiculopathy affecting his lower extremities.  38 C.F.R. § 4.25.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating, unless he expressly indicates otherwise).

In June 2010, the Director of Compensation and Pension Service issued a decision denying this claim on an extra-schedular basis.  In August 2010, the AMC resultantly issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.

In a November 2010 decision, the Board denied an extra-schedular rating for the low back disability and associated radiculopathy affecting the lower extremities.  The Board also, however, remanded this derivative TDIU claim for further development and readjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (holding that if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim).  VA's Office of General Counsel also had indicated that remanding the derivative TDIU claim did not preclude the Board from going ahead and deciding the claim for a higher rating for the low back disability and associated lower extremity radiculopathy on an extra-schedular basis.  See VAOPGCPREC 6-96 (Aug. 16, 1996); VAOPGCPREC 12-2001 (July 6, 2001).

The AMC completed the requested additional development of this derivative TDIU claim, which included obtaining a medical opinion in July 2011 regarding the determinative issue of employability.  And after considering this medical opinion on this dispositive issue, the AMC provided the Veteran another SSOC in February 2012 continuing to deny this remaining claim, and thereafter returned the file to the Board for further appellate consideration of this remaining claim.

The Board issued a decision in April 2012 denying this derivative TDIU claim, and the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court and she, along with VA's Office of General Counsel, representing the Secretary, filed a Joint Motion in October 2012 asking the Court to vacate the Board's decision denying this derivative TDIU claim and to remand (send back) this claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  In an Order issued just a few days later in October 2012, the Court granted this Joint Motion to remand this appeal back to the Board for further proceedings, and the Court since has returned the file to the Board.


Although a Veteran's Service Organization (VSO), Puerto Rico Public Advocate for Veterans Affairs (PRPAVA), previously represented the Veteran before the Board, and in fact consequently was sent a letter in October 2012 regarding the vacating of the Board's prior decision and return of the file to the Board for readjudication and issuance of a new decision, the Veteran since has twice indicated in response to that letter, in October and November 2012, that PRPAVA no longer is representing him in this appeal before VA, so to revoke this representation.  He also indicated he does not have anything else to submit, such as in the way of additional evidence or argument, so he asked that the Board proceed immediately with the readjudication of his case.

To allow the Board to address failings in its prior decision, however, which the Joint Motion cited as the reasons for vacating that prior decision, the Board is remanding this claim for supplemental medical comment concerning whether the Veteran's service-connected low back disability and left and right lower extremity radiculopathies preclude him from obtaining and maintaining what could be considered substantially gainful employment versus just marginal employment, in comparison, so as to, in turn, warrant the granting of his TDIU claim.


REMAND

The record as it stands is inadequate to address the concerns of the Joint Motion in terms of whether the Veteran is unemployable on account of his service-connected low back disability and associated lower extremity radiculopathies.  And where the record before the Board is inadequate to render a fully informed decision, a remand is required to fulfill the statutory duty to assist him in fully developing the facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).


As already alluded to, service connection is currently in effect for a low back disability (more specifically, for L5-S1 bulging disc with desiccated disc and L1, L3 hemangiomas by MRI and lumbar paravertebral myositis), rated as 40-percent disabling, and for associated radiculopathies of the left and right lower extremities, with each lower extremity having a 10 percent rating.  So with consideration of the bilateral factor, the Veteran has had a combined 50 percent disability rating effectively since September 3, 2003.  See 38 C.F.R. §§ 4.25, 4.26 (2012).

But even considering these service-connected disabilities result from "common etiology" or "single accident" or affect both "lower extremities", their ratings are insufficient to satisfy the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Even in this circumstance, however, there remains for consideration possible entitlement to a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b), provided it is shown the Veteran is indeed incapable of obtaining and maintaining substantially gainful employment because of his service-connected disabilities.  The Board, however, is precluded by law from granting a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Realizing this, in electing to remand this derivative TDIU claim in November 2010 the Board determined that a medical opinion was needed to assist in determining whether the Veteran's service-connected disabilities preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


After being specifically asked in that prior November 2010 remand to comment on this determinative issue of whether the Veteran is unemployable on account of his service-connected disabilities, a VA compensation examiner responded in July 2011 that the Veteran is incapable of returning to work that is physically demanding, such as a heavy machinery operator or in construction (the jobs he has previously had), but that less physically demanding work (i.e., a sedentary-type job) is still a viable option, provided there is reasonable accommodation for his disabilities.

Primarily relying on this VA medical opinion, the Board then denied this TDIU claim in April 2012.  In denying the claim by concluding, based on that VA medical opinion, that the Veteran is still physically capable of a sedentary occupation with some measure of accommodation, the Board determined this accommodation would not be to an extent to conclude that this employment option would be just marginal employment versus substantially gainful employment.  See 38 C.F.R. § 4.18 (2012).

As the Board explained, while the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Moore v. Derwinski, 1 Vet. App. 356, 358-359 (1991) (further discussing the meaning of "substantially gainful employment," noting the standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), that it is clear the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

As further provided by 38 C.F.R. § 4.16(a), however, "[m]arginal employment shall not be considered substantially gainful employment."  See, too, 38 C.F.R. § 4.18 concerning employment given only with special consideration or accommodation.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But all of that said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

The October 2012 Court-granted Joint Motion acknowledged the Board had discussed that July 2011 VA examiner's opinion that the Veteran is physically capable of a sedentary occupation with some measure of accommodation.  This VA examiner determined the Veteran still "could work in sedentary-type job (administrative as a clerk or receptionist for example) but he would need to be allowed to stretch his back muscles and stand for 1 or 2 minutes every half hour."  However, according to the Joint Motion, although the Board mentioned his prior work history was in construction and operating heavy machinery, the Board failed to adequately address how his work history and level of education would affect his ability to "secure and follow a substantially gainful occupation," so including in this other capacity.  The Board therefore, according to the Joint Motion, should address how his service-connected disabilities, work history, and education affect his ability to follow a substantially gainful occupation in the type of job still believed to be a feasible alternative.

The Joint Motion also agreed a vacating of the Board's prior decision and remanding of this claim was required because the Board had failed to address evidence favorable to the claim.  In particular, while reciting objective findings from an April 2007 VA examination, the Board did not discuss that examiner's findings of significant effects on occupational activities, including on mobility, carrying, reaching, strength; and that the Veteran's spine condition prevented him from doing chores, shopping, exercising, sports, recreation, and travel.  Also, added the Joint Motion, the Board did not address the Veteran's report to that April 2007 VA examiner that his pain medication (presumably referring to that for his service-connected low back disability) interfered with his prior job as a heavy machine operator.  As well, while noting medical records underlying a favorable Social Security Administration (SSA) determination were dated many years before the current claim on appeal, the Board did not explain why their age was relevant and did not specifically address favorable findings from the records.  
This included especially a February/March 1996 report from an orthopedic surgeon, who had opined that the "condition of lower back is progressively and totally incapacitating for all jobs."  In another February/March 1996 report, the orthopedic surgeon had opined that the Veteran was unable to do any job requiring lifting, carrying, prolonged standing or walking, bending, prolonged sitting, pushing, or pulling.  So, on remand, the Board was directed to address this evidence and provide adequate reasons or bases for its findings or conclusions.

The Veteran is unemployed and apparently has been since 1994 or thereabouts when he slipped while standing on an excavator track and landed on his buttock and then fell to the ground with consequent trauma to his back.  This apparently is why he resultantly receives SSA benefits.  An April 1997 decision of an Administrative Law Judge (ALJ) of this other Federal agency granted the Veteran disability insurance benefits retroactively effective from November 1994, so apparently as of when he last worked.  The Disability Determination and Transmittal form associated with that decision noted he was disabled solely due to a herniated L5-S1 disc and nerve root compression, so on account of his 
service-connected disability.  No secondary diagnosis was identified.  In the Evaluation of the Evidence section of that decision, the ALJ found that the Veteran "cannot perform his past relevant work as heavy equipment operator.  He can only perform a very narrow range of sedentary work."  See page 8.  In the Findings section of that decision, the ALJ noted the Veteran's impairments, which were considered severe under the Social Security Act, as herniated L5-S1 disc with nerve root compression and neurological deficits, tendinitis of the shoulders, calcaneal spurs syndrome, and an anxiety disorder with depression complicated by physical limitations and constant pain.  See page 10.


The SSA's determination regarding his level of disability is relevant to his VA claim, including especially for a TDIU.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Lind v. Principi, 3 Vet. App. 493, 494 (1992).  But, ultimately, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  And this especially is true given there is a discrepancy in the SSA's findings regarding whether he is unemployed solely due to his service-connected disabilities, as noted in the Disability Determination and Transmittal form, or whether instead he is unemployable due to a combination of service and nonservice-connected conditions, as noted in the Findings section of the decision.  In any event, even that SSA decision acknowledged he could perform some sedentary work - albeit only in a very narrow range.

According to information he has provided in years past, the Veteran's level of education is a high school diploma and his prior work experience, as mentioned, was as a heavy equipment operator with work in the construction field.  For him to be entitled to a TDIU, including especially on the only available or viable basis he has at his disposal (extra-schedular since he does not have sufficient ratings), the most probative medical and other evidence must establish that his service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment that is consistent with his level of education, prior training and work experience, etc.  So if, as the July 2011 VA compensation examiner concluded, and to a lesser extent the SSA, some types of substantially gainful employment are still viable options (namely, jobs that are less physically demanding, i.e., of a more sedentary nature), it cannot be said that all forms of substantially gainful employment are precluded, only that some are.


For a Veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor that takes his case outside the norm.  To reiterate, the sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See again Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record includes a July 2003 statement from a private physician who performed an orthopedic evaluation of the Veteran and indicated that, in addition to the service-connected disabilities, he had "mental illness of depressive type on psychiatric treatment."  This orthopedic surgeon, who apparently is the one also referenced in the Joint Motion for remand, stated "these conditions" (so apparently referring to both the service-connected disabilities and psychiatric disorder) "are permanently and totally incapacitating for all types of work and further aggravated by [the] mental illness."  Service connection is not also in effect for this psychiatric disability or mental illness, however, only instead for the low back disability and associated left and right lower extremity radiculopathies.

The July 2011 VA compensation examiner ultimately determined the Veteran is indeed still able to obtain and maintain substantially gainful employment in a sedentary occupation, albeit not in every type of job like those he previously had as a heavy machinery operator and in construction, so admittedly with some measure of accommodation.  This examiner noted the Veteran could not find work in either of those areas; he was not able to climb a ladder or climb up into a bulldozer.  This examiner however explained what other, more sedentary, so less physically demanding, work could entail, indicating the Veteran must be allowed to stretch his back muscles and stand for one or two minutes every half hour, and this examiner apparently did not in his estimation believe this would be an unreasonable accommodation, i.e., tantamount to the type of "marginal" employment situation contemplated by 38 C.F.R. § 4.18.  He listed, as an example, the Veteran's ability to still work in an administrative capacity as a clerk or receptionist.


The Joint Motion admonished the Board for only concluding the Veteran had not offered any evidence tending to refute this unfavorable July 2011 VA examiner's medical opinion that the Veteran is still employable in these less physically demanding type jobs that are no less still substantially gainful.  See Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991) ("[T]o merely allude to educational and occupational history, attempt in no way to relate these factors to the disabilities of the appellant, and conclude some form of employment is available, comes very close to placing upon the appellant the burden of showing he can't get work.").

What remains unclear, then, given these several points noted in the Joint Motion, is whether the Veteran actually being expected to work in this other less physically demanding capacity is truly a reasonable possibility or expectation given his level of education, prior work experience and training, etc.  Additional medical comment is needed to assist in making this important determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If still available to comment, return the claims file to the VA compensation examiner that provided the July 2011 medical opinion and ask that he submit additional comment (supplemental/addendum opinion) concerning whether the type of less physically demanding, i.e., sedentary-type administrative or clerical work he concluded the Veteran is still capable of performing with the accommodations mentioned is actually a reasonable expectation given his level of education (high school diploma) and prior work experience and training (as as a heavy machinery operator and, before that, in construction).

If, for whatever reason, this examiner is no longer available to provide this further comment, then obtain this necessary opinion from someone else who is qualified to make this determination.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, he/she can provide this additional comment merely by reviewing the evidence of record in the claims file.

If it is determined that another examination is needed, the Veteran is advised of 38 C.F.R. § 3.655 requiring that he appear for this examination and cooperate with it, else have his claim summarily denied as confirmed by the "shall" language in this VA regulation.

2.  Then readjudicate this TDIU claim in light of this and all other additional evidence, including considering whether to refer this claim to the Director of Compensation and Pension (C&P) Service or other appropriate authority for consideration under the 
extra-schedular provisions of 38 C.F.R. § 4.16(b) since, as it stands, the Veteran does not have sufficient ratings for his service-connected disabilities to otherwise warrant consideration of a TDIU under § 4.16(a).  If this claim continues to be denied, including on this extra-schedular basis, then send him an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	KEITH ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


